DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see Remarks, filed 10/28/2021, with respect to Claims 1-15 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, and similarly, claim 11 have been amended to avoid indefinite rejections.
(Currently Amended) A steering linkage for a vehicle, comprising a cross-linked pivot assembly connected between an axle and a steerable wheel of the vehicle, including: 
(a) a first connector configured for connection with the axle, said first connector having a first end, a second end, an upper end surface and a lower end surface;
(b) a first link having a first end pivotally connected with said first end of said first connector and a second end; 
(c) a second link having a pivotally connected with said second end of said first connector and a second end, one of said first link first end and said second link first end being pivotally connected with said first connector lower end surface; and 
(d) second connector configured for connection with the wheel and arranged in spaced relation from and at an angle relative to said first connector, said second connector having a first end and a second end, said second connector first end being arranged closer to said first connector 
11. (Currently Amended) A steering axle assembly for a vehicle, comprising:
	(a) a steering axle having opposite ends; and 
(b) a cross-linked pivot assembly connected with each said opposite ends, said cross-linked pivot assembly including: 
(1) a first connector configured for connection with the axle, said first connector having a first end, a second end, an upper end surface and a lower end surface; 
(2) a first link having a first end pivotally connected with said first end of said first connector and a second end; 
(3) a second link having a first end pivotally connected with said second end of said first connector and a second end, one of said first link first end and said second link first end being pivotally connected with said first connector lower end surface; and
(4) a second connector configured for connection with the wheel and arranged in spaced relation from and at an angle relative to said first connector, said second connector having a first end and a second end, said second connector first end being arranged closer to said first connector second end than said second connector second end, said first link second end being pivotally connected with said first end of said second connector and said second link second end being pivotally connected with said second end of said second connector, whereby when a wheel is pivotally connected with each said cross-linked pivot assembly, said second connector rotates about a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616